             Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 BRANDON MILL MANAGER, LLC
 539 N. Westover Boulevard
 Albany, Georgia 31707                                           Civil Action No. 20-1279

 ~AND~

 BRANDON MILL TENANT, LLC
 539 N. Westover Boulevard
 Albany, Georgia 31707


                 Plaintiffs,

                      v.

 THE UNITED STATES OF AMERICA,
 United States Attorney
 for the District of Columbia
 501 3rd Street, NW
 Washington, D.C. 20001


                 Defendant.




                                           COMPLAINT

       COME NOW Plaintiffs by and through undersigned counsel, and respectfully submit their

Complaint, and for this cause of action state:

                                                 PARTIES

       1.      Plaintiff Brandon Mill Manager, LLC is a corporation existing under the laws of the

state of Georgia with its principle place of business in South Carolina.

       2.      Plaintiff Brandon Mill Tenant, LLC is a corporation existing under the laws of the

state of Georgia with its principle place of business in South Carolina.
              Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 2 of 15



        3.       Defendant United States of America is the government of the United States and is

responsible for claims of negligence brought against the Federal Deposit Insurance Corporation,

under the Federal Tort Claims Act.

                                     JURISDICTION & VENUE

        4.       Jurisdiction and venue are proper in this Court pursuant to 12 U.S.C.

§1821(d)(6)(A)(2).

        5.       All conditions precedent to bring this suit have been satisfied.

                                            BACKGROUND

        6.       Plaintiffs Brandon Mill Manager, LLC and Brandon Mill Tenant, LLC are two limited

liability companies formed in or about 2015 in the interest of a specific real estate development project:

the “Brandon Mill Project” or the “Project”.

        7.       The Brandon Mill Project (or the “Project”) describes the undertaking of purchasing

“Brandon Mill”—a designated historic textile mill in Greenville, South Carolina —and developing it

into loft apartments (now called the West Village Lofts), all while preserving the historic value and

character of the mill.

        8.       Such renovation and preservation work earns significant tax credits that are valuable

to the investor members of the Project; by preserving and renovating historically significant properties,

these tax credits, as provided for by state and federal law, include the tax credit allowable pursuant to

26 U.S.C. §47 for qualified rehabilitation expenditures incurred in connection with the certified

rehabilitation of a certified historic structure.

        9.       In 2015, multiple LLCs, including Brandon Mill Manager, LLC and Brandon Mill

Tenant, LLC, were formed to own, operate, and generate tax credits for the Project.

        10.      Plaintiff Brandon Mill Manager, LLC owned 1% of the Brandon Mill Tenant, LLC.

        11.      Plaintiff Brandon Mill Tenant, LLC owned 10% of Brandon Mill, LLC.


                                                    Page 2 of 15
                 Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 3 of 15



           12.    Brandon Mill Manager, LLC (hereafter “Mill Manager”) represents the interests of

multiple investor members and had the responsibility to faithfully execute the business plan of the

Project.

           13.    Brandon Mill Tenant, LLC (hereafter “Mill Tenant”) was formed for the purpose of

leasing, holding, maintaining and operating the Brandon Mill property, and was also the entity that

would be the recipient of the tax credits generated by the Project.

           14.    Brandon Mill Manager, LLC and Brandon Mill Tenant, LLC have certain economic

interests and responsibilities related to the Project, as governed by multiple interrelated contracts,

including an operating agreement with Brandon Mill, LLC (henceforth “Mill Owner”). Collectively,

Mill Owner, Mill Manager and Mill Tenant are referred to as the “LLCs” henceforth.

           15.    Although the LLCs are all separate and distinct legal entities, they are bound by

interrelated contractual obligations and serve a single purpose, i.e. to make the Brandon Mill Project

a financial success for all parties involved.

           16.    To that end, in or about 2015, Brandon Mill borrowed $18 million from BB&T (the

“BB&T Construction Loan”) to begin the initial construction and rehabilitation phase of the Project.

The BB&T Construction Loan was not permanent financing. It carried a floating interest rate and was

secured by the real estate on which the Brandon Mill Property was located, as well as other collateral.

           17.    Once the property was rehabilitated and reached 80% occupancy, it became eligible

for permanent financing, at which point the LLCs looked to refinance the construction loans on more

favorable terms, including a lower fixed interest rate.

           18.    Additional financing for the Project was obtained by inviting investors to purchase

membership interests in the LLCs. Some investors purchase membership interests in the LLCs for

the purpose of acquiring the tax credits described in Paragraph 8 above. These investors are referred

to as the “investor member” in the LLCs.


                                                Page 3 of 15
              Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 4 of 15



        19.     It is not intended that the investor members will have an ownership interest in the

LLCs for longer than 5 years, which is the recapture period for the tax credits provided for under the

Internal Revenue Code.

        20.     At the end of the 5-year recapture period, the investor members’ interest in the profits

of the LLCs decreases materially, usually to 10% or less, reflecting the fact that the investor members’

primary interest in the projects is in obtaining the tax credits. Furthermore, the LLCs may repurchase

the investor members’ interests in the LLCs at a price that reflects the investor members’ significantly

reduced interest in the LLCs.

        21.     Investor members in the LLCs typically do not become involved in the day-to-day

operations of the LLCs. But, they do have the right to approve major decisions involving the LLCs,

e.g. the LLCs must obtain the consent of the investor member to incur and/or refinance debt.

       FIRST NBC BANK’S HISTORY OF REAL ESTATE INVESTMENT DEALS

        22.     First NBC Bank has been an investor member in similar projects in the past with H.

Pace Burt, Jr., the developer of the Brandon Mill project. For example, First NBC Bank was the

investor member in the LLCs that rehabilitated and operate (i) the historic Schuyler Building located

in Spartanburg, South Carolina and (ii) the historic Mobile Towers building located in Mobile,

Alabama.

        23.     Because First NBC Bank was always an investor member in the LLCs, it did not

participate in the day-to-day operations of the LLCs. However, First NBC Bank faithfully discharged

its obligations to the LLCs and their members and managers, providing consents as appropriate,

including timely consent to incurring and refinancing debt. For example:

        24.     In November 2015, First NBC Bank responded to a request to refinance the debt on

the Schuyler Building within 48 hours.




                                              Page 4 of 15
               Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 5 of 15



        25.     In December 2015, First NBC Bank responded to a request to refinance the debt on

Mobile Towers within 24 hours.

        26.     It was and is critical that investor members in the LLCs promptly respond to requests

to review and consent to the refinancing of debt by the LLCs in these situations. Typically, the LLCs

are attempting to refinance millions of dollars in construction debt that (i) was never intended to be

permanent financing, (ii) carries a floating or variable interest rate, which exposes the LLCs to interest

rate risk, and (iii) carries an interest rate higher than the rate that can be obtained through permanent

financing. First NBC Bank understood the importance of promptly responding to such requests, and

it had always done so.

              FIRST NBC’S INVESTMENT IN THE BRANDON MILL PROJECT

        27.     First NBC Bank was interested in investing in the Brandon Mill Project and became

an investor member in Mill Tenant. At all times relevant hereto, Mill Tenant had two members:

Plaintiff Brandon Mill Manager, LLC and First NBC Historic Tax Partners, LLC (“Tax Partners”),

which was owned and controlled by First NBC Bank.

        28.     Tax Partners is a Louisiana limited liability company and is the Investor Member of

Mill Tenant. Tax Partners’ primary motivation for investing in Mill Tenant was to obtain the tax credits

generated by the Brandon Mill Project. After the expiration of the 5-year recapture period for those

tax credits, Tax Partners’ interest in Mill Tenant will decrease dramatically, from 90% to 10%. And,

under a put agreement, Tax Partners will be entitled to sell its interest in Mill Tenant to Plaintiff

Brandon Mill Manager, LLC after the 5-year recapture period and for fair market value. However, that

value will be based on Tax Partners’ reduced interest in Mill Tenant, i.e. 10%, not 90%.

        29.     As a member of Mill Tenant and having a vested interest in the success of the Project,

Tax Partners owed duties of reasonable care, fiduciary duties and duties of good faith and fair dealing

to the LLCs, including the Plaintiffs in this case.


                                               Page 5 of 15
             Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 6 of 15



       30.     Mill Tenant’s operations are governed by a written operating agreement. Under the

terms of the operating agreement, the Managing Member, which is Mill Manager, is responsible for

all aspects of the day-to-day operations of Mill Tenant. However, Mill Manager’s authority is not

unlimited. For example, Mill Manager cannot cause Mill Tenant to incur debt without the consent of

the Investor Member, i.e. Tax Partners.

       31.     Other protections for Tax Partners were also built into the documents governing the

Brandon Mill Project. For example, under the Master Lease between Mill Owner (including Mill

Manager) and Mill Tenant, Mill Manager could not act to refinance the BB&T Construction Loan

without the consent of Tax Partners. Similarly, under Paragraph 5.2 of Mill Owner’s Operating

Agreement, Mill Tenant’s consent is required for Mill Manager to refinance the BB&T Construction

Loan, and Tax Partners had the power to withhold that consent. However, Tax Partners must exercise

these powers in a manner that is consistent with its duties described in Paragraph 26 above.

       32.     In early February 2017, the Brandon Mill Project achieved 80% occupancy, which

meant that the Project was stabilized and eligible for permanent financing to refinance the BB&T

Construction Loan. For reasons previously explained, it was advantageous for Mill Manager to

refinance its debt in this way. Accordingly, Mill Manager began looking for opportunities to refinance

the BB&T Construction Loan.

             THE FDIC BECOMES THE RECEIVER FOR FIRST NBC BANK
              AND TAKES OVER THE OPERATIONS OF TAX PARTNERS

       33.     On or about April 28, 2017, the Louisiana Office of Financial Institutions closed First

NBC Bank, and the Federal Deposit Insurance Corporation (the “FDIC”) was named Receiver for

First NBC Bank.

       34.     Shortly thereafter, Brad Calloway, who had been employed by First NBC Bank and

was retained and employed by the FDIC, officially notified Mill Tenant and Mill Manager that the


                                             Page 6 of 15
                 Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 7 of 15



FDIC, in its capacity as Receiver for First NBC Bank, would be operating and acting for Tax Partners.

As such, the FDIC succeeded to and assumed the fiduciary duties and duties of good faith and fair

dealing described above.

           35.    Consistent with its mandate as Receiver, the FDIC began looking for ways to liquidate

the assets of First NBC Bank, including Tax Partners. Accordingly, in May 2017, Mr. Calloway, acting

on behalf of the FDIC, asked Mill Manager to make an offer to purchase Tax Partners’ membership

interest in Mill Tenant.

           36.    On or about May 25, 2017, in response to the inquiry described in the preceding

paragraph, Mill Manager offered to purchase Tax Partners’ interest in Mill Tenant for $90,162.50. This

offer price was calculated based on a number of factors, including the income that Tax Partners could

be expected to receive as a result of its interest in Mill Tenant and the reduction in Tax Partners’

interest in the profits of Mill Tenant that would take place after the 5-year recapture period expired.

           37.    The FDIC did not respond to this offer.

             THE FDIC REFUSES TO COOPERATE WITH THE REFINANCING

           38.    In April and June 2017, Mill Manager received terms sheets from Arbor Commercial

Funding (“Arbor”) reflecting the terms on which Arbor would provide Mill Manager with permanent

financing to refinance the BB&T Construction Loan.

           39.    The Arbor terms sheets were very favorable for the LLCs, particularly the June terms

sheet, which contained the following terms: (i) $20 million principal, which was necessary to refinance

the $18 million balance of the BB&T Construction Loan and pay the $2.5 million developer’s fee, and

(ii) a projected interest rate of 3.96%, which fell to as low as 3.85% during the summer of 2017. The

Arbor terms sheet was also very favorable to Mill Tenant and Mill Manager, because it would place

the Brandon Mill Project on secure financial footing and help ensure the financial success of the

Project.


                                               Page 7 of 15
               Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 8 of 15



       40.      Over the summer of 2017, the LLCs, through Mr. Burt, made repeated requests that

the FDIC, in its capacity as Receiver for First NBC Bank, give Tax Partners’ consent to proceed with

refinancing the BB&T Construction Loan on the terms set forth in the Arbor terms sheet. These

requests included information and documentation that would enable the FDIC to properly evaluate

and consider the requests for consent to the refinancing.

       41.      Despite repeated inquiries and prodding, the FDIC did not respond to Mr. Burt’s or

the LLCs’ requests for consent to the Arbor terms sheet and the refinancing of the BB&T

Construction Loan in the summer of 2017. The FDIC acknowledged receiving these requests,

understood the urgency of the requests and did not request additional information regarding the Arbor

terms sheet.

       42.      The FDIC purposefully and intentionally took no action whatsoever and delayed

providing consent.

       43.      At the time, the FDIC’s behavior was negligent, because refinancing the BB&T

Construction Loan would significantly benefit all persons and entities involved with the Project, as

explained above.

       44.      At this time, FDIC still had contractual and fiduciary obligations to the LLCs.

       45.      With the FDIC’s and Tax Partners’ consent, Mill Manager would have refinanced the

BB&T Construction Loan with Arbor at a fixed rate of 3.96% for 10 years.

       46.      As a result of the FDIC’s failure and refusal to give its consent to the Arbor terms

sheet, the LLCs could not secure refinancing through Arbor and lost the ability to lock in the very

favorable terms described above. The FDIC’s failure and refusal to consent to refinancing on those

terms caused economic damage to both Mill Manager and Mill Tenant.

       47.      In September 2017, Mill Manager, through Mr. Burt, began to suspect that the FDIC

was using its power to block the refinancing of the BB&T Construction Loan as leverage to secure a


                                             Page 8 of 15
              Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 9 of 15



better offer from Mill Manager to buy out Tax Partners’ membership interest in Mill Tenant, i.e. the

FDIC would consent to the refinancing of Mill Owner’s debt only if Mill Manager agreed to pay

substantially more for Tax Partners’ interest in Mill Owner than it was actually worth, which was a

breach of its fiduciary duties and duties of good faith and fair dealing.

  MR. BURT SECURED ALTERNATIVE FINANCING ON BEHALF OF THE LLCS
         BUT THE TERMS ARE SIGNIFICANTLY LESS FAVORABLE

        48.     By failing to refinance the BB&T Construction Loan, the LLCs were also subject to

interest rate risk, i.e. if interest rates suddenly spiked, then the costs of the LLCs debt service would

also increase, potentially putting the entire Project at risk.

        49.     On or about October 2, 2017, the LLCs, through Mr. Burt, secured an alternative

commitment to refinance the BB&T Construction Loan from Synovus (the “Synovus Commitment”).

The terms of the Synovus Commitment were not nearly as advantageous as the Arbor terms sheet.

Specifically, but not exclusively, the Synovus Commitment was for only $18 million and carried an

interest rate of 4.15%.

        50.     Three days later, on October 5, 2017, the LLCs shared the Synovus Commitment with

the FDIC and requested the FDIC’s consent to proceed with refinancing the BB&T Construction

Loan.

        51.     The FDIC responded by promising to consider the Synovus Commitment, but tied

that issue to the terms on which Tax Partners would “exit” the deal, i.e. the purchase of Tax Partners’

interest in Mill Tenant.

        52.     The FDIC’s attempt to tie these issues, i.e. consent to refinancing with the purchase

of Tax Partners’ interest in Mill Tenant, further caused the LLCS, through Mr. Burt, to suspect that

the FDIC was using its power to block the refinance of Owner’s debt to leverage a better, and

unrealistic, price, for Tax Partners’ interest in Mill Tenant. As a result, Mr. Burt threatened to assert

legal claims against the FDIC if it did not consent to the Synovus Commitment.
                                                Page 9 of 15
               Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 10 of 15



         53.     Finally, on October 23, 2017, and only after having been threatened with legal action,

the FDIC, acting as the Manager for Tax Partners, belatedly consented to Mill Manager pursuing a

refinancing of the BB&T Construction Loan via the Synovus Commitment.

               THE FDIC ABUSES ITS POWER AND THREATENS THE LLCS

         54.     Despite giving its consent to the Synovus Commitment, the FDIC continued to use

improper leverage in an attempt to force Mill Manager to buy out Tax Partners’ interest in Mill Tenant

at an excessive price. Specifically, on or about November 7, 2017, the FDIC, acting through its agent,

Randy German demanded that Mill Manager “start negotiations” for Tax Partners’ interest in Mill

Tenant at “$6 million to $10 million,” which is far in excess of its value.

         55.     On January 30, 2018, the LLCs, through Mr. Burt, closed on a loan from Synovus (the

“Synovus Loan”) and thereby refinanced its debt and the BB&T Construction Loan. The terms of the

Synovus Loan are as follows: $18 million in principal, with a five-year interest rate lock at 4.15%.

         56.     While the terms of the Synovus Loan are an improvement over the terms of the BB&T

Construction Loan, they are not as good as the terms that the LLCs, through Mr. Burt, could have

obtained if the FDIC had complied with its duty to exercise ordinary care, its fiduciary duties and its

duties of good faith and fair dealing and had given its consent to the Arbor terms sheet described

above.

         57.     The FDIC acted negligently and/or breached its fiduciary duties and its duties of good

faith and fair dealing to the LLCs by virtue of:

                 a. Failing to timely review the Arbor terms sheet described in Paragraph 39
                    above.

                 b. Failing to consider and consent to the Arbor terms sheet described above.

                 c. Attempting to extort an exorbitant price for Tax Partners’ interest in
                    Brandon Mill Tenant, LLC by refusing to consent to the Arbor terms sheet
                    described above.

                 d. Making threats and actions described above.

                                              Page 10 of 15
             Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 11 of 15



               e. Failing to exercise reasonable care in the oversight and supervision of its
                  employees and contractors who were acting for and on behalf of Tax
                  Partners.

       58.     As a result of the negligence, breaches of fiduciary duty and good faith and fair dealing

described above, Mill Manager and Mill Tenant have suffered significant economic damages.

                                       COUNT I
                               BREACH OF FIDUCIARY DUTY
                               UNITED STATES OF AMERICA

       59.     Plaintiffs incorporate all preceding paragraphs as if restated herein.

       60.     Upon becoming Receiver for First NBC Bank, FDIC assumed the duties and

obligations of First NBC Bank.

       61.     As a member of Brandon Mill, LLC, those duties and obligations included a fiduciary

duty owed to Brandon Mill, LLC and the other members of Brandon Mill, LLC, including Brandon

Mill Manager, LLC and Brandon Mill Tenant, LLC.

       62.     By failing to timely respond to the request to sign off on new financing, FDIC

breached its fiduciary duty to Brandon Mill Manager, LLC and Brandon Mill Tenant, LLC.

       63.     As a proximate cause of their breach of fiduciary duty, FDIC caused injury to Brandon

Mill Manager, LLC and Brandon Mill Tenant, LLC.

       64.     The damages incurred as a proximate result of FDIC’s actions include but are not

limited to economic loss as detailed above.

       65.     The United States is responsible for the FDIC’s breach under the Federal Tort Claims

Act.

                                         COUNT II
                                   BREACH OF CONTRACT
                                 UNITED STATES OF AMERICA

       66.     Plaintiffs incorporate all preceding paragraphs as if restated herein.




                                              Page 11 of 15
              Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 12 of 15



        67.     Upon becoming Receiver for First NBC Bank, FDIC assumed the duties and

obligations of Frist NBC Bank, including those contained in the LLC’s operating agreement.

        68.     As a member of Brandon Mill, LLC, the duties and obligations contained in the

operating agreement were owed to the LLC and all other members, including Brandon Mill Manager,

LLC and Brandon Mill Tenant, LLC.

        69.     FDIC breached their contractual obligations to Brandon Mill Manager, LLC and

Brandon Mill Tenant, LLC.

        70.     As a proximate cause of this breach, FDIC caused injury to Brandon Mill Manager,

LLC and Brandon Mill Tenant, LLC. The damages incurred as a proximate result of FDIC’s actions

include but are not limited to economic loss as detailed above.

        71.     The United States is responsible for the FDIC’s breach under the Federal Tort Claims

Act.

                                      COUNT III
                                     NEGLIGENCE
                             THE UNITED STATES OF AMERICA

        72.     Plaintiffs incorporate all preceding paragraphs as if restated herein.

        73.     Upon becoming Receiver for First NBC Bank, FDIC assumed a duty to act in a

reasonable manner to assure the economic success of Brandon Mill Manager, LLC and Brandon Mill

Tenant, LLC.

        74.     FDIC breached that duty and failed to act in a reasonable way by, including but not

limited to, failing to timely respond to requests to refinance the debt obligations, failing to understand

its obligations under the LLC agreement, and failing to take reasonable steps to assure that Brandon

Mill, LLC and all members of the LLC, including Brandon Mill Manager, LLC and Brandon Mill

Tenant, LLC, did not suffer economic injury.




                                              Page 12 of 15
               Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 13 of 15



         75.     In breaching those duties, FDIC proximately caused Brandon Mill Manager, LLC and

Brandon Mill Tenant, LLC to suffer injury, including economic and non-economic, as described

above.

         76.     The United States is responsible for the FDIC’s breach under the Federal Tort Claims

Act.

                                COUNT IV
                      BREACH OF SOUTH CAROLINA
         UNIFORM LIMITED LIABILITY COMPANY ACT DUTY OF LOYALTY
                       UNITED STATES OF AMERICA

         77.     Plaintiffs incorporate all preceding paragraphs as if restated herein.

         78.     Limited liability companies in South Carolina must adhere to that state’s Uniform

Limited Liability Company Act., South Carolina Code §§33-44-101, et seq.

         79.     Section 33-44-409 governs the relationship between members of limited liability

companies.

         80.     That section includes a duty of loyalty that prohibits a member of a limited liability

company from acting in a manner adverse to the limited liability company.

         81.     FDIC, though its agents, servants, and employees, breached this duty of loyalty by

threatening and actually interfering with the refinancing of Brandon Mill, LLC as described above.

         82.     As a proximate cause of this breach of the FDIC’s duty of loyalty, the FDIC caused

injury to Brandon Mill Manager, LLC and Brandon Mill Tenant, LLC.

         83.     The damages incurred as a proximate result of the FDIC’s actions include but are not

limited to economic loss as detailed above.

         84.     The United States is responsible for the FDIC’s breach under the Federal Tort Claims

Act.




                                               Page 13 of 15
              Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 14 of 15



                                   COUNT V
                          BREACH OF SOUTH CAROLINA
              UNIFORM LIMITED LIABILITY COMPANY ACT DUTY OF CARE
                          UNITED STATES OF AMERICA

        85.     Plaintiffs incorporate all preceding paragraphs as if restated herein.

        86.     Limited liability companies in South Carolina must adhere to that state’s Uniform

Limited Liability Company Act., South Carolina Code §§33-44-101, et seq.

        87.     Section 33-44-409 governs the relationship between members of limited liability

companies.

        88.     That section includes a duty of care that prohibits a member of a limited liability

company from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing

violation of law.

        89.     FDIC, through its agents, servants, and employees, breached this duty of care by

threatening and actually interfering with the refinancing of Brandon Mill, LLC as described above in

a manner that was grossly negligent, reckless, and intentional.

        90.     As a proximate cause of this breach of the FDIC’s duty of care, the FDIC caused

injury to Brandon Mill Manager, LLC and Brandon Mill Tenant, LLC.

        91.     The damages incurred as a proximate result of the FDIC’s actions include but are not

limited to economic loss as detailed above.

        92.     The United States is responsible for the FDIC’s breach under the Federal Tort Claims

Act.

                                    COUNT VI
                         INTENTIONAL INTERFERENCE WITH
                       PROSPECTIVE CONTRACTUAL RELATIONS
                            UNITED STATES OF AMERICA

        93.     Plaintiffs incorporate all preceding paragraphs as if restated herein.




                                              Page 14 of 15
              Case 1:20-cv-01279 Document 1 Filed 05/14/20 Page 15 of 15



        94.     FDIC, though its agents, servants, and employees, intentionally interfered with the

prospective contractual relations of Plaintiffs.

        95.     Specifically, FDIC intentionally interfered with Plaintiffs’ ability to refinance the

Brandon Mill, LLC construction loan by accepting the loan from Arbor.

        96.     As a proximate cause of this intentional interference, FDIC caused injury to Brandon

Mill Manager, LLC and Brandon Mill Tenant, LLC.

        97.     The damages incurred as a proximate result of the FDIC’s actions include but are not

limited to economic loss as detailed above.

        98.     The United States is responsible for the FDIC’s breach under the Federal Tort Claims

Act.

        WH EREFORE , Plaintiffs Brandon Mill Manager, LLC and Brandon Mill Tenant, LLC

respectfully request judgment be entered in their favor in an amount to be determined at trial, but well

in excess of the jurisdictional minimum, including but not limited to economic loss, non-economic

loss, attorneys’ fees, plus costs of this suit, and such other and further relief as this Court deems just

and proper.

                                                   Respectfully submitted,

                                                   /s/ Christopher T. Nace
                                                   Christopher T. Nace, #977865
                                                   PAULSON & NACE, PLLC
                                                   1025 Thomas Jefferson St., NW
                                                   Suite 810
                                                   Washington, DC 20007
                                                   ctnace@paulsonandnace.com
                                                   202-463-1999 Tel.
                                                   202-223-6824 Fax
                                                   Counsel for Plaintiffs

              ***PLAINTIFFS DEMAND TRIAL BY JURY ON ALL COUNTS***

                                                   /s/ Christopher T. Nace
                                                   Christopher T. Nace, #977865

                                              Page 15 of 15
